The Issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the Issuer has filed with the SEC for more complete information about the Issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov . Alternatively, the Issuer or the Underwriters will arrange to send you the prospectus if you request it by calling CITIGROUP GLOBAL MARKETS INC. toll free at 1-800-831-9146 or MERRILL LYNCH, PIERCE, FENNER& SMITH INCORPORATED toll free at 1-800-294-1322. ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA BLOOMBERG OR ANOTHER EMAIL SYSTEM. EXHIBIT II Opinion of the Office of the Attorney General of Jamaica 1. The Government of Jamaica has full authority to execute and deliver each of the Underwriting Agreement, the Fiscal Agency Agreement, the Securities and all other documents and instruments to be executed and delivered by the Government of Jamaica thereunder, to incur the obligations to be incurred by it as provided therein and to perform and observe the provisions thereof on its part to be performed or observed and to issue and sell the Securities and to perform the terms thereof. 2. The Underwriting Agreement has been duly authorized, executed and delivered by the Government of Jamaica. 3. The creation and issue of the Securities, and the performance of the obligations thereunder, have been duly authorized by the Government of Jamaica, and when executed, authenticated, issued and delivered pursuant to the Fiscal Agency Agreement, the Securities will have been duly and validly executed, issued and delivered by the Government of Jamaica, and the Securities will constitute the valid and legally binding obligations of the Government of Jamaica enforceable against the Government of Jamaica in accordance with their terms and entitled to the benefits of the Fiscal Agency Agreement subject, as to enforcement, to legal and equitable limitations relating to or affecting the enforceability applicable generally to obligations of sovereigns. 4. The Fiscal Agency Agreement has been duly authorized, executed and delivered by the Government of Jamaica and, assuming due authorization, execution and delivery thereof by the other parties thereto, constitutes the valid and legally binding obligation of the Government of Jamaica enforceable against the Government of Jamaica in accordance with its terms, subject, as to enforcement, to legal and equitable limitations relating to or affecting enforceability applicable generally to obligations of sovereigns. 5. Neither the execution and delivery of the Underwriting Agreement, the Fiscal Agency Agreement or the Securities, nor the consummation of the transactions therein contemplated, nor compliance with the terms and provisions thereof, including performance of each of the obligations contained therein (a)to my best knowledge after due inquiry, will conflict with or result in a breach or violation of any of the terms or provisions of, or constitute a default under, any Fiscal Agency Agreement, loan agreement or other agreement or instrument for borrowed money known to me to which the Government of Jamaica is a party, (b)will conflict with, violate or result in a breach of, the Constitution as amended to the date hereof, or any statutes, laws (including, without limitation, the Public Management Debt Act), decrees or regulations of the Government of Jamaica, (c)to my best knowledge after due inquiry, will conflict with or result in a breach of any of the terms, conditions or provisions of any treaty, convention or agreement to which the Government of Jamaica is a party or constitute a default thereunder, or (d)will result in a moratorium being declared by the Government of Jamaica or in the creation or imposition of any mortgage, lien, charge or encumbrance of any nature whatsoever upon any of the revenues or assets of the Government of Jamaica II-1 under any such treaty, convention, agreement or instrument, which, in the case of clauses (a), (b), (c), or (d)could have a material adverse effect on the financial, economic or fiscal condition of the Government of Jamaica or affect the validity or enforceability of the Underwriting Agreement, the Fiscal Agency Agreement or the Securities. 6. The statements of law with respect to matters of Jamaican law set forth in the Preliminary Prospectus and the Prospectus as amended or supplemented under the captions entitled Enforcement of Claims, Description of the Debt SecuritiesEnforcement of Claims and  Description of the Debt SecuritiesGoverning Law and Submission to Jurisdiction are true and correct in all material respects. 7. All consents, approvals, authorizations, orders registration or qualifications of or with any court or Jamaican Government Agency or other regulatory body in Jamaica for the execution, delivery and performance of the Underwriting Agreement and the Fiscal Agency Agreement and for the execution, issuance, sale and delivery of the Securities or the admission of the Securities for trading on the Euro MTF, the alternative market of the Luxembourg Stock Exchange, and the consummation by the Government of Jamaica of the transactions contemplated by the Underwriting Agreement, the Fiscal Agency Agreement and the Securities have been obtained and are in full force and effect. 8. (a) The agreement of the Government of Jamaica and the parties thereto that the Underwriting Agreement, the Fiscal Agency Agreement and the Securities shall be governed by and construed in accordance with, the laws of the State of New York will be recognized and enforced (subject to paragraph 16) herein in the courts of Jamaica in any action or proceeding involving the Government of Jamaica arising out of or relating to the Underwriting Agreement, the Fiscal Agency Agreement or the Securities. (b)(i)The submission of the Government of Jamaica pursuant to Section13 of the Underwriting Agreement, Section16.1 of the Fiscal Agency Agreement and Paragraph 13(b) of the Securities to the jurisdiction of any state or federal court in the Borough of Manhattan, The City of New York and the Government of Jamaicas waiver of objection to venue, in respect of any action arising out of or based upon the Underwriting Agreement, the Fiscal Agency Agreement or the Securities and (ii)the appointment of a Process Agent (as defined in the Underwriting Agreement, in the Fiscal Agency Agreement and in the Securities) as its authorized agent for the purposes described in Section13 of the Underwriting Agreement, Section16.2 of the Fiscal Agency Agreement and in Paragraph 13(c) of the Securities are each valid and legally binding on the Government of Jamaica. (c)Service of process effected in the manner set forth in Section13 of the Underwriting Agreement, in Section16.2 of the Fiscal Agency Agreement and in Paragraph 13(c) of the Securities will be effective, insofar as Jamaican law is concerned, to confer valid personal jurisdiction over the Government of Jamaica to the extent of any action referred to therein and (d)the waiver by the Government of Jamaica of any immunity contained in Section13 of the Underwriting Agreement, Section16.4 of the Fiscal Agency Agreement and Paragraph 13(e) of the Securities is valid effective and binding on the Government of Jamaica. 9. Subject to the provisions of the Stamp Duty Act (the requirements of which provisions are fully met and satisfied by the matters referred to in paragraph 10 hereof), it is not II-2 necessary that the Underwriting Agreement, the Fiscal Agency Agreement or the Securities or any other document be filed, registered, recorded with or executed or notarized before, any court or other authority in Jamaica or that any registration charge or stamp or similar tax be paid on or in respect of the Underwriting Agreement, the Fiscal Agency Agreement or the Securities, to ensure the legality, validity, enforcement or admissibility in evidence of the Underwriting Agreement, the Fiscal Agency Agreement or the Securities. There is no income, stamp or other tax, levy, impost, deduction or other charge imposed or levied (whether by withholding or otherwise) by the Issuer or any Governmental Agency or other Jamaican Governmental, revenue or taxing authority or agency on or by virtue of the creation, issuance or delivery of the Securities, the execution, delivery or performance by the Issuer of the Underwriting Agreement and the Fiscal Agency Agreement and the Securities, or the recognition or enforcement thereof, or any payment to be made by the Issuer pursuant thereto, that has not been effectively exempted or waived by the relevant Ministerial instruments referred to in Section7(j) of the Underwriting Agreement, save and except that the interest and any other income paid under the Securities is taxable as income for residents of Jamaica who own or hold the Securities directly or indirectly or beneficially. The Issuer has obtained a total exemption of income tax on all interest and Additional Amounts paid under the Securities and on all payments under the Securities (other than payments to residents of Jamaica who own or hold the Securities directly or indirectly or beneficially), a total remission of stamp duty on the Agreements and the Securities and on transfers of the Securities or of beneficial interests in the Securities, and a total remission of transfer tax on transfers of the Securities or of beneficial interests in the Securities, and the Minister of Finance and the Public Service has issued appropriate Orders and Remission Notices under the Income Tax Act, Stamp Duty Act and Transfer Tax Act to such effect, and the Commissioner of Taxpayer Audit and Assessment has authorized the Issuer to pay all interest and Additional Amounts under the Securities (other than payments to residents of Jamaica who own or hold the Notes directly or indirectly or beneficially) without deduction of tax. The statements in the Preliminary Prospectus and the Prospectus as amended or supplemented under the caption Taxation  Jamaican Tax Considerations fairly summarize the provisions of the Jamaican Tax Law described therein. Other than the proceedings referred to in, or incorporated by reference into, the Prospectus, there are to the best of my knowledge after due inquiry, no legal actions or proceedings or arbitrations pending to which the Government of Jamaica is party which would individually or in the aggregate have a material adverse effect on the Government of Jamaicas financial, economic or fiscal condition or its ability to perform its obligations under the Underwriting Agreement, the Fiscal Agency Agreement or the Securities or purports to affect the legality, validity or enforceability thereof; and, to the best of my knowledge after due inquiry no such proceedings or actions are threatened. The Underwriting Agreement, the Fiscal Agency Agreement and the Securities are in the proper legal form under the laws of Jamaica for the enforcement thereof against the II-3 Government of Jamaica under the laws of Jamaica and contain no provision which is contrary to law or public policy in Jamaica. No stamp or other issuance or transfer taxes or duties and no capital gains, income, withholding or other taxes are payable by you or on your behalf as Underwriter to the Government of Jamaica or to any political subdivision or taxing authority thereof or therein by reason of your being Underwriter in connection with (a)the issuance, sale and delivery by the Government of Jamaica to or for the account of the Underwriters of the Securities or under the Underwriting Agreement or (b)the sale and delivery outside Jamaica by the Underwriters of the Securities in the manner contemplated by the Prospectus. If any judgment of a court outside Jamaica were rendered against the Government of Jamaica in connection with any action arising out of or relating to the Underwriting Agreement, the Fiscal Agency Agreement or the Securities, such judgment could be sued upon in the courts of Jamaica as a valid cause of action; and in any such suit, the Jamaican courts would, if satisfied that: (a) the foreign court had competence by virtue of the submission of the Government of Jamaica to jurisdiction of that court at the time at which the action was brought; (b) such judgment was final and conclusive; (c) such judgment was for a fixed sum (including an award for damages); (d) such judgment was not contrary to public policy in Jamaica; and (e) such judgment was not obtained by fraud; grant a judgment which would be enforceable against the Government of Jamaica in Jamaica without any retrial or re-examination of the merits of the original action; save that, execution or attachment can not be issued against the Government of Jamaica. A certificate issued by a court in Jamaica under Section20(1) of the Crown Proceedings Act is issued whereupon the Ministry with responsibility for finance pays the amount if not subject to appeal. A judgment obtained against the Government from a Jamaican court based upon a judgment of a foreign court meeting the requirements set forth above in paragraph 15, or obtained at first instance in a Jamaican Court, could only be enforced by an order of the Jamaican court directing the relevant official to comply with the judgment. The Government of Jamaicas obligations under the Underwriting Agreement, the Fiscal Agency Agreement and the Securities are commercial in nature and are subject to civil and commercial law. The execution, delivery and performance by the Government of Jamaica of each of the Underwriting Agreement and the Fiscal Agency Agreement and the issuance of the Securities constitute private and commercial acts and the Government of Jamaica, having waived such sovereign immunity, has no right to claim immunity on II-4 the grounds of sovereignty from any legal proceedings, court jurisdiction, or from set-off, bankers lien, counterclaim or any other legal process or remedy with respect to its obligations, under the Underwriting Agreement, the Fiscal Agency Agreement and the Securities. The choice of New York law as the governing law of the Securities, the Underwriting Agreement and the Fiscal Agency Agreement will be given effect by the courts of Jamaica. In any proceedings taken in Jamaica for the enforcement of the provisions of the Securities, the Underwriting Agreement and the Fiscal Agency Agreement, the choice of New York law as governing law thereof will, under current law, be recognised and enforced. It is not necessary under the laws of Jamaica (a)in order to enable any person to exercise or enforce its rights under the Underwriting Agreement, the Fiscal Agency Agreement or the Securities or (b)by reason of any such person being or becoming a party to, or beneficiary of, the Underwriting Agreement, the Fiscal Agency Agreement or the holder of any Note or by reason of the performance of any person of its obligations thereunder or in respect thereof, that such person be licensed, qualified or otherwise entitled to carry on, or required to establish a place of business in Jamaica, nor will any such performance violate applicable law in Jamaica. None of the parties to the Underwriting Agreement, the Fiscal Agency Agreement or the holders of the Securities are or will be deemed resident, domiciled, carrying on business or subject to taxation in Jamaica solely by reason of the execution, delivery, performance or enforcement of the Underwriting Agreement, the Fiscal Agency Agreement, the Securities or any document or instrument referred to therein. Nothing that came to the attention of the Office of the Attorney General of Jamaica has caused it to believe that the Registration Statement or the Prospectus as of their respective dates, contained any untrue statement of a material fact or omitted to state any material fact necessary in order to make the statements therein in the light of the circumstances under which they were made not misleading. II-5 EXHIBIT III Opinion of Paul Hastings LLP, U.S. Legal Advisors to the Issuer 1. Assuming that the Fiscal Agency Agreement has been duly authorized, executed and delivered by the Government of Jamaica insofar as the laws of Jamaica are concerned, the Fiscal Agency Agreement constitutes a valid and legally binding obligation of the Government of Jamaica enforceable against the Government of Jamaica in accordance with its terms, subject to legal and equitable limitations relating to or affecting enforceability applicable generally to obligations of sovereigns. 2. Assuming that the Securities have been duly authorized, executed, issued and delivered by the Government of Jamaica insofar as the laws of Jamaica are concerned, the Securities constitute valid and legally binding obligations of the Government of Jamaica enforceable against the Government of Jamaica in accordance with their terms, subject to legal and equitable limitations relating to or affecting enforceability applicable generally to obligations of sovereigns. 3. Assuming that the Underwriting Agreement has been duly authorized, executed and delivered by the Government of Jamaica insofar as the laws of Jamaica are concerned, the Underwriting Agreement has been duly executed and delivered by the Government of Jamaica (to the extent such execution and delivery are governed by the laws of the State of New York). 4. Assuming the validity of such action under the laws of Jamaica, under the laws of the State of New York relating to submission of personal jurisdiction, the Government of Jamaica has validly and effectively submitted to the personal jurisdiction of any state or Federal court in the Borough of Manhattan, The City of New York, State of New York, and has validly and irrevocably appointed the Consul General of Jamaica in The City of New York as its authorized agent for the purposes described in Section13 of the Underwriting Agreement. 5. All regulatory consents, authorizations, approvals and filings, including, without limitation, those which have been made or obtained under the Securities Act, required to be obtained or made by the Government of Jamaica under the Federal laws of the United States and the laws of the State of New York for the sale and delivery of the Securities by the Government of Jamaica to the Underwriters and the performance by the Government of Jamaica of its obligations under the Fiscal Agency Agreement, Notes and Underwriting Agreement have been obtained or made. 6. The Registration Statement and the Prospectus and any amendments thereof or supplements thereto (except, in each case, for the information of a statistical, accounting or financial nature included therein, as to which no view has been expressed), comply as to form in all material respects with the requirements of the Securities Act and the Rules and Regulations; and counsel has no reason to believe that on the date on which the Registration Statement became effective or the date the Registration Statement was last deemed amended the Registration Statement (except, in each case, for the information of III-1 a statistical, accounting or financial nature included therein, as to which no view has been expressed), contained any untrue statement of a material fact or omitted to state any material fact required to be stated therein or necessary to make the statements therein not misleading or that the General Disclosure Package as of the Applicable Time or the Prospectus as of its date and on the Closing Date included or includes an untrue statement of a material fact or omitted or omits to state a material fact necessary to make the statements therein, in the light of the circumstances under which they we made, not misleading. 7. The statements under the captions Description of the Debt Securities and TaxationUnited States Federal Income Taxation Considerations in the Prospectus, insofar as such statements constitute a summary of the legal matters, documents or proceedings referred to therein, fairly present the information called for with respect to such legal matters, documents and proceedings. 8. The Registration Statement is effective under the Securities Act, and, to the best knowledge of such counsel, no stop order suspending the effectiveness of the Registration Statement or any post-effective amendment thereof has been issued and no proceedings therefor or pursuant to Section8A of the Securities Act have been initiated or threatened by the Commission. III-2 EXHIBIT IV Opinion of Jamaican Legal Advisor to Underwriter 1. The Issuer has full power and authority to create and issue the Securities as contemplated in the Prospectus, to execute and deliver each of the Underwriting Agreement and the Fiscal Agency Agreement, to undertake and to perform the obligations to be incurred by it as provided therein, and to perform and observe the provisions therein. 2. The creation and issue of the Securities and the execution, delivery and performance by the Issuer of the Underwriting Agreement and the Fiscal Agency Agreement have been duly authorised by all necessary actions and by all necessary legislative, executive, administrative and other governmental actions. 3. The Securities to be sold by the Issuer pursuant to the Prospectus have been duly authorised by the Issuer and, when duly executed, authenticated and delivered by the Issuer against payment therefor, will constitute legal, valid and binding obligations of the Issuer enforceable in accordance with their terms, subject to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law) and subject to the effect of any applicable moratorium or other similar laws affecting creditors rights generally. 4. Each of the Underwriting Agreement and the Fiscal Agency Agreement have been duly and validly authorised by the Issuer and, when duly executed and delivered, will constitute the legal, valid and binding obligations of the Issuer, enforceable in accordance with its terms, subject to the effect of general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law) and subject to the effect of any applicable moratorium or other similar laws affecting creditors rights generally. 5. There is no constitutional provision, nor any provision of any treaty, convention, statute, law, regulation, decree, court order or similar authority binding upon the Issuer, nor any provision of any contract, agreement or instrument known to us to which the Issuer or any Governmental Agency is a party or by which it is bound or in respect of indebtedness in relation to which it is a surety, which would be contravened or breached, or under which a default would arise or a moratorium in respect of any obligations of the Issuer be effected, as a result of the execution and delivery of the Underwriting Agreement or the Fiscal Agency Agreement, the creation and issue of the Securities as contemplated by the Underwriting Agreement and the Prospectus or as a result of the performance or observance by the Issuer of any of the terms of the Underwriting Agreement, the Fiscal Agency Agreement and the Securities. 6. No consent, approval (including exchange control approval), authorisation, order, registration or qualification of or with any court or Governmental Agency or other regulatory body in Jamaica is required for (a)the due execution, delivery and performance by the Issuer of the Underwriting Agreement and the Fiscal Agency Agreement, (b)the validity or enforceability against the Issuer of the Underwriting IV-1 Agreement and the Fiscal Agency Agreement or any such document or instrument to be executed and delivered by it, or (c)the issue, sale, delivery or listing on the Stock Exchange of the Securities or for the consummation of the other transactions contemplated by the Underwriting Agreement and the Fiscal Agency Agreement, other than those referred to in Section7(j) of the Underwriting Agreement. 7. It is not necessary for the legality, validity, enforceability or admissibility of in evidence of the Underwriting Agreement, the Fiscal Agency Agreement or the Securities that they be filed, recorded or enrolled with any court or authority in Jamaica or that a stamp, registration or similar tax in Jamaica be paid on in relation to them, nor will it be necessary for the Underwriter, the parties to the Fiscal Agency Agreement or the holders of the Securities to register themselves for the purpose of taking any legal or other measures to enforce the Underwriting Agreement, the Fiscal Agency Agreement or the Securities in Jamaica. 8. The Underwriting Agreement, the Fiscal Agency Agreement and the Securities are in proper legal form under the laws of Jamaica for the enforcement thereof in Jamaica against the Issuer and contain no provision which is contrary to law or public policy in Jamaica or which is or would for any reason not be upheld by the courts of Jamaica. 9. The Issuers obligations under the Underwriting Agreement, the Fiscal Agency Agreement and the Securities are commercial in nature and are subject to civil and commercial law. The execution, delivery and performance by the Issuer of each of the Underwriting Agreement and the Fiscal Agency Agreement and the issuance of the Securities constitute private and commercial acts and not governmental or public acts and in Jamaica the Issuer has no right to claim immunity on the grounds of sovereignty from any legal proceedings, court jurisdiction, or from set-off, bankers lien, counterclaim or any other legal process or remedy with respect to its obligations, under the Underwriting Agreement, the Fiscal Agency Agreement and the Securities (subject to the matters specified in item 15 below). The waiver of immunity by the Issuer contained in the Underwriting Agreement, the Fiscal Agency Agreement and the Securities, the consent by the Issuer to the jurisdiction of the courts specified in the Underwriting Agreement, the Fiscal Agency Agreement and the Securities, and the selection of the laws of the State of New York as the governing law for each of the Underwriting Agreement, the Fiscal Agency Agreement and the Securities are authorised, valid and legal acts of the Issuer, and the appointment of the Process Agent in the Underwriting Agreement, the Fiscal Agency Agreement and the Securities is irrevocably binding on the Issuer. Each of the Underwriting Agreement and the Fiscal Agency Agreement and each payment obligation under each such Agreement is a general, direct, unsecured and unconditional obligation of the Issuer. The Securities constitute general, direct, unsecured and unconditional obligations of the Issuer that will rank without any preference among themselves, and will rank equally with all other payment obligations of the Issuer related to unsecured External Indebtedness (as defined in the Prospectus). It is understood that this provision shall not IV-2 be construed so as to require the Issuer to make payments under any debt securities ratably with payments being made under any other public external indebtedness. There is no income, stamp or other tax, levy, impost, deduction or other charge imposed or levied (whether by withholding or otherwise) by the Issuer or any Governmental Agency or other Jamaican Governmental, revenue or taxing authority or agency on or by virtue of the issuance or delivery of the Securities, the execution, delivery or performance by the Issuer of the Underwriting Agreement and the Fiscal Agency Agreement, the enforcement thereof against the Issuer, or any payment to be made by the Issuer pursuant thereto that has not been effectively exempted or waived by the relevant Ministerial instruments referred to in Section7(j) of the Underwriting Agreement, save and except that the interest and any other income paid under the Securities is taxable as income for residents of Jamaica who own or hold the Securities directly or indirectly or beneficially. The Issuer has obtained a total exemption from withholding tax (other than in respect of payments to residents of Jamaica who own or hold the Securities directly or indirectly or beneficially) and a total remission of stamp duty on the Underwriting Agreement, the Fiscal Agency Agreement and the Securities, and the Minister of Finance and the Public Service has issued an appropriate Order under the Income Tax Act and an appropriate Remission Notice under the Stamp Duty Act to such effect. The Issuer is authorised to issue the Securities under the Public Debt Management Act and the issuance of the Securities so far as known to us will not exceed the limitation contained in, or otherwise violate, Public Debt Management Act. The certificate from the Minister of Finance or other authorised official of the Ministry of Finance and the Public Service to such effect is duly authorized by the Issuer. All statements in the Preliminary Prospectus and the Prospectus as amended or supplemented with respect to the laws of Jamaica are correct in all material respects and the information contained in the Preliminary Prospectus and the Prospectus (other than that included under Plan of Distribution) has, to the best of our knowledge and belief, been included on the authority of the Ministry of Finance and the Public Service, which is duly authorized to do so under the laws of Jamaica. If any judgment of a court outside Jamaica were rendered against the Issuer in connection with any action arising out of or relating to the Underwriting Agreement, the Fiscal Agency Agreement or the Securities, such judgment could be sued upon in the courts of Jamaica as a valid cause of action; and in any such suit, the Jamaican courts would, if satisfied that: (a)the foreign court had competence by virtue of the submission of the Issuer to jurisdiction of that court at the time at which the action was brought; (b) such judgment was final and conclusive; (c) such judgment was for a fixed sum (including an award for damages); (d) such judgment was not contrary to public policy in Jamaica; and IV-3 (e) such judgment was not obtained by fraud; grant a judgment which would be enforceable against the Issuer in Jamaica subject to the limitations arising under the Crown Proceedings Act of Jamaica in relation to the manner of enforcement in Jamaica of a judgement against the Issuer) without any retrial or re-examination of the merits of the original action. Any judgment obtained in a court in Jamaica against the Issuer by the holder of any Securities or by any party to the Underwriting Agreement or the Fiscal Agency Agreement will be expressed in the currency in which the underlying obligation is denominated, provided that the claim comprising the cause of action on which judgment is obtained has been expressed in that currency. Under the laws of Jamaica, the Issuer would not be entitled to plead, or cause to be pleaded on its behalf, sovereign immunity from the jurisdiction of the courts of Jamaica in respect of any action arising out of, or relating to, its obligations under the Underwriting Agreement, the Fiscal Agency Agreement or the Securities, and such courts would have jurisdiction in respect of such actions. All payments of interest by the Issuer in respect of the Securities, the Underwriting Agreement and the Fiscal Agency Agreement may be made free and clear of, and without withholding or deduction for, any taxes, duties, assessments or government charges of whatsoever nature imposed, earned, collected, withheld or assessed by Jamaica or any political subdivision or authority or agency thereof or therein having power to tax, save and except that the interest and any other income paid under the Securities is taxable as income for residents of Jamaica who own or hold the Securities directly or indirectly or beneficially. The provisions of the Underwriting Agreement, the Fiscal Agency Agreement and the Securities as to the Payment of Additional Amounts in the event the Issuer is required by law to withhold or deduct any amount in respect of taxes, levies, duties or similar charges from any payment it may make thereunder, are each legal, valid, binding and enforceable under the laws of Jamaica. The choice of New York law as the governing law of the Securities, the Underwriting Agreement and the Fiscal Agency Agreement will be recognised and given effect by the courts of Jamaica. In any proceedings taken in Jamaica for the enforcement of the provisions of the Securities, the Underwriting Agreement and the Fiscal Agency Agreement, the choice of New York law as governing law thereof will, under current law, be recognised and enforced. It is not necessary under the laws of Jamaica (a)in order to enable any person to exercise or enforce its rights under the Underwriting Agreement, the Fiscal Agency Agreement or the Securities or (b)by reason of any such person being or becoming a party to, or beneficiary of, the Underwriting Agreement, the Fiscal Agency Agreement or the holder of any Note or by reason of the performance of any person of its obligations thereunder IV-4 or in respect thereof, that such person be licensed, qualified or otherwise entitled to carry on, or required to establish a place of business in Jamaica, nor will any such performance violate applicable law in Jamaica. None of the parties to the Underwriting Agreement, the Fiscal Agency Agreement or the holders of the Securities are or will be deemed resident, domiciled, carrying on business or subject to taxation in Jamaica solely by reason of the execution, delivery, performance or enforcement of the Underwriting Agreement, the Fiscal Agency Agreement, the Securities or any document or instrument referred to therein. IV-5
